Matter of Benitez v Mendez (2016 NY Slip Op 05144)





Matter of Benitez v Mendez


2016 NY Slip Op 05144


Decided on June 29, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2015-12363
 (Docket Nos. V-5133-15/15A, V-5133-15/15B, V-5134-15/15A, V-5134-15/15B)

[*1]In the Matter of Gloria Benitez, respondent, 
vEduard Mendez, appellant.


Christopher J. Robles, Brooklyn, NY, for appellant.
Tennille M. Tatum-Evans, New York, NY, for respondent.
Rita Kaufman, Staten Island, NY, attorney for the child Nicholas M.
Scott M. Schwartz, Staten Island, NY, attorney for the child Emberlyn M.

DECISION & ORDER
Appeal from an order of the Family Court, Richmond County (Alison M. Hamanjian, Ct. Atty. Ref.), dated December 14, 2015. The order, without a hearing, temporarily changed the father's visitation from unsupervised to supervised.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The order appealed from expired by its own terms during the pendency of this appeal and was superseded by a subsequent order granting the father's petition for expanded, unsupervised visitation. Accordingly, this appeal has been rendered academic. Contrary to the father's contention, the appeal does not fall within the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714; Matter of Hui C. v Jian Xing Z., 132 AD3d 427; Matter of Carlos G. [Bernadette M.], 96 AD3d 632, 633; Matter of Agina v Agina, 78 AD3d 691; Matter of Walker v Bowman, 70 AD3d 1323; Matter of Foley [Messina], 150 AD2d 884).
MASTRO, J.P., RIVERA, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court